NUMBER 13-18-00631-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

THE NUECES COUNTY CIVIL
SERVICE COMMISSION,                                                       Appellant,

                                          v.

JOSHUA SORENSEN,                                                           Appellee.


                   On appeal from the 347th District Court
                         of Nueces County, Texas.


                        MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Perkes
         Memorandum Opinion by Chief Justice Contreras

      Appellant, the Nueces County Civil Service Commission, has perfected an appeal

from a judgment entered by the 347th District Court of Nueces County, Texas, in cause

number 2016DCV-5228-H. Appellant filed a “Stipulation of Dismissal” advising this court

that the parties have executed a settlement agreement and have settled all claims. We
construe this as a motion for voluntary dismissal of the appeal. See TEX. R. APP. P.

42.1(a)(1). Appellant represents that appellee’s counsel is unopposed to the relief sought

by the motion.

      This Court, having considered the documents on file and appellant’s motion, is of

the opinion that the motion should be granted.        Accordingly, appellant’s motion is

GRANTED and the appeal is DISMISSED. See id. Costs of court shall be taxed against

appellant. See TEX. R. APP. P. 42.1(d). Having dismissed the appeal at appellant’s

request, no motion for rehearing will be entertained, and our mandate will issue forthwith.


                                                       DORI CONTRERAS
                                                       Chief Justice


Delivered and filed the
19th day of December, 2019.




                                            2